Citation Nr: 1453010	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-24 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder.

2.  Entitlement to an effective date earlier than February 18, 2010, for service connection for PTSD with depressive disorder.

3.  Entitlement to service connection for degenerative joint disease of the left knee.

4.  Entitlement to service connection for degenerative joint disease of the right knee.

5.  Entitlement to service connection for degenerative joint disease of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty for training in the United States Army from July 1963 to January 1964, and on active duty in the United States Marine Corps from February 1964 to February 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified before the undersigned Veterans Law Judge at a video conference hearing conducted in July 2013.  A transcript of the hearing is of record.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA.  
 

FINDINGS OF FACT

1.  In a July 2013 written statement and in July 2013 testimony, the Veteran indicated his desire to withdraw his appeal for a higher initial evaluation for PTSD with depressive disorder and an earlier effective date for service connection for PTSD with depressive disorder.  

2.  Degenerative joint disease of the knees and left hip originated in service. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeal for a higher initial evaluation for PTSD with depressive disorder and an earlier effective date for service connection for PTSD with depressive disorder have been met.  38 U.S.C.A. § 7104 , 7105 (West 2002); 38 C.F.R. § 20.204 (2014).

2.  Degenerative joint disease of the knees and left hip was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law for the Board to decide.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104 , 7105(d) . 

In a signed submission in July 2013 as well as in testimony before the undersigned in July 2013, the Veteran indicated that he wished to withdraw his appeal with respect to the issues of entitlement to a higher initial evaluation for PTSD with depressive disorder, and entitlement to an earlier effective date for service connection for PTSD with depressive disorder.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Accordingly, the appeal as to these issues must be dismissed.

II.  Service Connection for Degenerative Joint Disease of the Knees and Left Hip

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).

A.  Legal Criteria

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service. 38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2014).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

B.  Factual Background and Analysis

Service personnel records reflect that the Veteran served as a Marine in combat in Vietnam.  His medals include the Purple Heart Medal.  His knee claims relate to residuals of injuries sustained in combat situations, and his left hip claim is based at least in part on injuries sustained in combat situations.  

The Veteran has asserted that these injuries involved many jumps from helicopters from four to five feet above the ground wearing a heavy pack and carrying his gun, as well as long hikes in hilly terrain carrying a heavy pack, as well as other physically taxing duties in the course of combat, all of which resulted in disabilities of his knees and left hip.  Additionally, at his July 2013 hearing before the undersigned, the Veteran testified that when en route to Vietnam he had to switch ships via a rope ladder, and that he slipped, causing his left foot to go into a different hole and injuring the hip.  He asserted that his left hip had caused him difficulties since that injury.  

The Veteran states that he did not seek treatment for his knees or hip in service or after service prior to 1995 because he had simply tolerated the conditions, even though the conditions of his knees and left hip had always persisted.  He added in a submitted statement that post service he also did not seek treatment out of concern for his family and his post-service career as a police officer.  The record reflects that the Veteran was a police officer until his retirement in the 1994, and that he subsequently worked as a security guard until 2003.  

VA and private treatment records show that he was found to have advanced degenerative changes of both knees and the left hip.  He underwent bilateral total knee replacement in April 2014.  

The Veteran has submitted statements from his private physicians, R.S. and C.R., in which essentially express their opinion that the Veteran's activities in service in Vietnam were likely causal of his degenerative joint disease of the knees and the left hip, based on the damaging nature of those activities to those joints, and the Veteran's accounts of difficulties over the years, with treatment since 1995.  This is consistent with the Veteran's self-report of worsening symptoms in these joints, eventually of a severity requiring medical care.  

The Veteran was afforded a VA examination in June 2010.  That examiner reviewed the claims file and noted the Veteran's history of combat in Vietnam and of jumping from helicopters.  However, the VA examiner concluded that it was not at least as likely as not that the bilateral knee and left hip degenerative joint disease was causally related to service, based on the Veteran having been in service for two years following his tours in Vietnam, and his having good medical insurance as a police officer following service, but not having sought treatment for the knees or left hip until 1995 when he reportedly first sought private treatment.  

The Board finds no reason to doubt the Veteran's self-reported history of gradually increasing difficulties since service with these joints and of his not seeking medical care until receiving private care in 1995.  The Veteran could have as easily asserted that he had received private care much earlier, but he did not assert this, and this lends support for his credibility.  

The Veteran also asserted in an August 2012 submitted statement that he recalled having symptoms in his knees and hip in 1968, and that he then considered seeking care at VA for this but ultimately did not.  He indicated that he did seek VA care in 1968 for a deviated septum because correction of this condition was required for him to join the police force.  It appears reasonable that if the police would not allow the Veteran to join with a deviated septum, he would have not sought to draw attention to potentially more serious conditions including those affecting his knees and hip.  

The Board has considered the VA examiner's opinions, but ultimately finds the rationale supporting them less persuasive, since the Board finds credible the reasons provided by the Veteran for not seeking care for his knees and hip either in service or while still employed as a police officer post service.  

The Board does find the rationale supporting the private medical opinions persuasive, as the Board finds it reasonable to conclude that the extreme physical stresses on the joints resulting from the Veteran's combat operations in Vietnam would have resulted in some damage to those joints.  The Board has also considered the Veteran's documented status as a combat Veteran.

The Board has carefully weighed the evidence and finds that the preponderance of the evidence supports these claims.


ORDER

The appeal for entitlement to a higher initial rating for PTSD with depressive disorder is dismissed.  

The appeal for entitlement to an earlier effective date for service connection for PTSD with depressive disorder is dismissed.  

Service connection for degenerative joint disease of the left knee is granted

Service connection for degenerative joint disease of the right knee is granted.

Service connection for degenerative joint disease of the left hip is granted. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


